Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-14-00510-CV

                                EX PARTE Mark VILLARREAL

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-04491
                          Honorable Michael E. Mery, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

         In accordance with this court’s opinion of this date, the judgment of the trial court denying
appellant Mark Villarreal’s petition for expunction is REVERSED IN PART as it pertains to the
arrest for Theft of Property on August 7, 2008, and the case is REMANDED to the trial court with
instructions to render a modified order as agreed by the parties. In all other respects, the judgment
of the trial court is AFFIRMED. Costs of the appeal are taxed against appellant Mark Villarreal.

       SIGNED January 21, 2015.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice